Citation Nr: 0830596	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  06-27 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1951 to 
October 1954.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision of the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
post-traumatic stress disorder (PTSD) and assigned a 30 
percent evaluation, effective May 2004.  

In May 2008, the veteran testified at a travel board hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript is of record.  At the hearing, the veteran waived 
initial RO consideration of the new evidence submitted in 
conjunction with the hearing.  38 C.F.R. § 20.1304 (c) 
(2007).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  Throughout the rating period on appeal, the veteran's 
PTSD has been manifest by intrusive thoughts, avoidance 
issues, anger, anxiety, nightmares, sleep impairment, 
irritability, concentration problems, hypervigilance, 
exaggerated startle response, flashbacks, and depression; 
objectively, the evidence shows a constricted affect, with no 
speech or communication abnormalities, no gross impairment of 
memory, no impaired judgment or thinking, no indication of 
panic attacks, or difficulty in establishing and maintaining 
effective work and social relationships.


CONCLUSION OF LAW

The criteria for entitlement to an initial evaluation in 
excess of 30 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.7, 4.130, Diagnostic Code 9411 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

This claim arises from the veteran's disagreement with the 
initial evaluation following the grant of service connection.  
In this case, the veteran was provided a VCAA letter in 
September 2004 which informed him of the evidence necessary 
to substantiate a claim for service connection.  Courts have 
held that once service connection is granted and the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA obtained the veteran's service 
treatment records and VA outpatient treatment records from 
September 2002 to July 2008.  The veteran was also provided a 
VA examination in connection with his claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

II.  Decision  

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed the Federal Circuit has 
held that the Board must review the entire record, but does 
not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.  

At the outset, the Board notes that an appeal from the 
initial assignment of a disability rating, such as this case, 
requires consideration of the entire time period involved, 
and contemplates staged ratings where warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

Throughout the rating period on appeal, the veteran is 
assigned a 30 percent evaluation for his service-connected 
PTSD pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2007).  That code section evaluates PTSD under the general 
rating formula for mental disorders.  Such general rating 
formula provides a 30 percent rating where the evidence 
demonstrates occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, or recent 
events).  38 C.F.R. § 4.130.  

A 50 percent disability evaluation is assigned where the 
evidence demonstrates occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment in 
short-term and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining effective 
work and social relationships.  Id.  

In order to be entitled to the 70 percent disability 
evaluation, the evidence must show occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.  

A 100 percent disability evaluation is warranted where the 
evidence shows total occupational and social impairment, due 
to such symptoms as:  gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.  

After reviewing the evidence of record, the Board finds no 
support for an evaluation in excess of 30 percent for the 
veteran's service-connected PTSD for any portion of the 
rating period on appeal.  The reasons and bases for this 
determination will be set forth below.  

The evidence of record does not demonstrate any evidence of 
speech or thought disorders.  To the contrary, the veteran's 
psychomotor activity was within normal limits during the 
December 2004 VA examination and his speech was described as 
being of normal tone and rate with no pressure in the July 
2007 VA examination report.  Moreover, the December 2004 VA 
examiner noted that the veteran's thought processes were 
linear and goal directed without flight of ideas, and the 
subsequent VA examination in July 2007 described the 
veteran's thought processes as coherent and organized with no 
tangentiality or loosening of associations.  It was also 
noted that the veteran's thought content was relevant and 
non-delusional, with no bizarre or psychotic thought content 
present.  
The competent evidence also fails to show panic attacks 
occurring more than once weekly.  Although the veteran 
reported experiencing weekly panic attacks during the May 
2008 hearing, the veteran did not report any panic attacks 
upon VA examination in December 2004 and July 2007.  
Additionally, VA outpatient treatment records are negative 
for any complaints of panic attacks.  Furthermore, such 
examination reports did not indicate any difficulty 
understanding complex commands.  Rather, his intellectual 
functioning was estimated as least average intelligence upon 
VA examination in July 2007.  

The evidence of record is also void of memory impairment.  
The veteran complained of his memory not being good during 
the July 2007 VA examination and May 2008 hearing testimony, 
but objectively to the contrary, the VA examiner opined 
during the December 2004 VA examination that the veteran's 
recent and remote memory were largely intact as indicated by 
his ability to give a psychiatric history, and the July 2007 
VA examiner noted that he could recall the name of the 
current and past United States President.  Both VA 
examinations revealed intact insight and judgment, and 
insight and judgment were described as fair in VA outpatient 
treatment records from March 2005 to August 2007.  

The Board acknowledges disturbances in motivation and mood.  
Indeed, during the December 2004 VA examination, the 
veteran's mood was euthymic but his affect was moderately 
constricted.  VA outpatient treatment records from March 2005 
to August 2006 revealed a depressed and anxious mood.  
However, more recently during the July 2007 VA examination, 
the veteran described his mood as "level," and even though 
his affect was described as euthymic, appropriate, and full, 
he denied feelings of hopelessness, helplessness, or 
worthlessness.  Such findings fail to demonstrate that such 
disturbances in motivation and mood has affected the 
veteran's ability to function independently, appropriately 
and effectively to such an extent as to warrant the next-
higher 50 percent rating under Diagnostic Code 9411.  

The Board notes the veteran's reports of mild to moderate 
difficulties in establishing and maintaining effective work 
and social relationships during the July 2007 VA examination, 
but the overall evidence finds that the veteran has no 
difficulty in establishing and maintaining effective work and 
social relationships.  During the May 2008 hearing, the 
veteran testified to being married for fifty-two years and 
currently lives with his wife and granddaughter.  He admitted 
to having a healthy relationship with his children and 
getting along fine with his wife.  Previously, during the 
December 2004 VA examination and at his 2008 hearing, the 
veteran stated that he avoided crowds, had difficulty making 
friends, and liked to isolate himself from others; however, 
current treatment records report the veteran participating in 
group psychotherapy at his local Vet Center and participating 
in a bowling league with his wife, where he has met many 
friends.  Therefore, the evidence does not sufficiently 
demonstrate a disability picture commensurate with the next-
higher 50 percent evaluation for any portion of the rating 
period on appeal.  

The Board also recognizes the veteran's Global Assessment of 
Functioning (GAF) scores.  GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994).  

Here, the clinical evidence contains GAF scores of 35 in 
April 2005 and June 2007 Vet Center reports.  In this regard, 
a score of 31 to 40 is denotes exhibiting some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or any major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  

The two low GAF scores noted above do not serve as a basis 
for a higher initial evaluation here because they are not 
consistent with the evidence of record.  For example, neither 
the December 2004 or July 2007 VA examination reports contain 
any objective findings to show that the veteran suffers from 
some impairment in communication or has major impairment in 
family relations, judgment, thinking or mood.  Moreover, no 
other evidence demonstrates such symptomatology.  Therefore, 
the two lower GAF scores of record are not to be found very 
probative.  In contrast, the GAF scores of 58 and 60, 
assessed at the July 2007 and December 2004 VA examinations, 
respectively, are found to be more consistent with the 
demonstrated symptomatology of record.  Such GAF scores are 
indicative of moderate symptoms, but when considering the 
evidence as a whole, does not justify assignment of the next-
higher 50 percent rating.  An evaluation is based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. § 4.126(a) (2007).

The overall evidence throughout the rating period on appeal 
reveals a disability picture characterized by symptoms 
including sleep impairment, intrusive thoughts, nightmares, 
avoidance issues, anger, anxiety, irritability, concentration 
problems, hypervigilance, exaggerated startle response 
flashbacks, panic attacks, and depression as reflected in VA 
outpatient treatment records dated from September 2002 to 
July 2008 and from the veteran's December 2004 and July 2007 
VA examination reports.  The claims folder also contains 
letters which note the veteran's PTSD symptoms as well as 
other events in his life that may have intensified his PTSD.  
One such letter written by a social worker from the local Vet 
Center dated January 2007 states that the veteran's inability 
to express feelings about the loss of life witnessed during 
his military service is recently complicated by the recent, 
sudden death of his adult son.  Also, in local Vet Center 
statements dated May 2007, June 2007, and June 2008, it was 
opined that the veteran's PTSD has had a negative impact on 
his social and industrial functioning, which has made the 
veteran unemployable.  (An October 2007 rating decision 
denied the veteran's claim for a total disability rating by 
reason of individual unemployability due to service-connected 
disability.  That decision is not on appeal or before the 
Board at this time.)

Nevertheless, at the May 2008 hearing before the undersigned, 
the veteran continued to describe symptomatology consistent 
with that already demonstrated in the record.  Specifically, 
he endorsed nightmares, sleep impairment, flashbacks, panic 
attacks, depression, and isolation.  These symptoms are most 
nearly approximated by the currently assigned 30 percent 
rating.  Indeed, as already demonstrated, the majority of the 
criteria for a 50 percent rating have not been met here, and 
as previously stated, the veteran's contentions of panic 
attacks appear to have been only an isolated manifestation of 
such symptomatology, as the medical records are otherwise 
negative for any evidence of panic attacks.  For these 
reasons, the veteran's overall level of social and 
occupational impairment is not found to rise to the level of 
a 50 percent rating.

The current regulations establish a general rating formula 
for mental disorders.  38 C.F.R. § 4.130.  Ratings are 
assigned according to the manifestation of particular 
symptoms.  However, the use of the term "such as" in 38 
C.F.R. § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  
Id.  In considering the appropriate rating, the Board has 
considered these factors, but, regrettably, must find that 
the 30 percent rating adequately compensates for the degree 
of impairment shown.  

In conclusion, the currently assigned 30 percent evaluation 
for PTSD appropriately reflects the veteran's symptoms 
throughout the entire rating period on appeal, and there is 
no basis for a higher rating.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).  




ORDER

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD) is denied.  



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


